IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LEEL DEMITRIUS WILLIAMS,              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0709

STATE OF FLORIDA,

     Respondent.
__________________________/

Opinion filed March 3, 2016.

Amended Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Leel Demitrius Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition alleging ineffective assistance of appellate counsel is

denied on the merits.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.